Title: To James Madison from James Monroe, 1 August 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris Augt 1 1796.
This with other letters & papers are committed to Dr. Edwards for you, & to whom I beg to refer you upon many points of importance for the most correct information; I have long known him, & from the confidence I have in his principles as well as discretion, have communicated very freely with him, & therefore refer you to him as to an authority pure, & a person to be confided in. Indeed there is no topic connected with our affrs. that he has not accurate information on, and therefore I think it will be well for you to see him as soon as possible.
I sent lately by a young American from N. Yk. a copy of my correspondence with our bankers for you, upon the subject of the remittance by the department of our treasury committed to my care, & I now send you another & more complete copy of that correspondence. I wish I had done this six months since, but really it never entered my head to take a precaution of the kind, for knowing how attentive I had been to that trust, & how much trouble it had given me, at a time too when I had other & more important concerns to attend to, I was naturally looking to that department for other sentiments towards me, than those I hear it has cherished and even circulated. I have a letter from Mr. W. of the 14. of April acknowledging the rect. of the substancial part of this correspondence, & to wh. (as I presume it arrivd abt. ten days before), it is probable the suppression of those malignant whispers was in part owing. But you now have the means of confounding the low authors of these low insinuations, and therefore I feel no further concern on that head: you will of course either bury the low business in oblivion, shew the correspondence to those who have heard the whispering, or act more decisively according to yr. judgment. If I get safe out of the hands of these people, I shall think my stars will guide me afterwards safe thro any rocks and quicksands that may impede my way.
And in reply to the charge of speculation &ca I send you the affidavit of Mr. Sk: to prove that if I have done it, it was never thro him. When I arrived here Swan was the agent of France in purchasing the cargoes of Americans, and the agent of the Americans in selling their cargoes to France. He was their agent also (for morris was nothing) in soliciting the settlement of spoliation claims &ca, and in consequence having a good understanding with some of the subaltern agents in the commercial branch of this govt., procured in some instances an adjustment of those claims as I believe, upon terms very favorable to himself and his associates, but not so perhaps either to the claimants or this govt. In short I never saw so abhorrent a spectacle as was exhibited in this line, & in wh. he was the principal party. For independant of the objections stated above, our trade was a monopoly in the hands of this society, not a single cargo being allowed by law to be sold to individuals or otherwise than to the govt., nor cod. one well be sold thro any other channel to the govt. There never was before perhaps any precedent of the kind for Bingham’s in the west Indias was comparatively on a small scale. I made an effort to break this charm & eventually broke it, by nominating Mr. Skipwith to the consulate, thereby presenting to the Americans an official responsable organ thro’ wh. their claims might be brot. to the view of this govt., procuring to myself a suitable intermediatory as well between them as this govt., and by means whereof dishonorable practices might be avoided in every line, much method introduc’d in all our measures upon those concerns, & particularly & by the means of reports from the consul to me, a suitable basis be laid for all my applications to this govt. where it was necessary for me to apply for redress. I also demanded that the ports shod. be open to our trade & each man be left at liberty to sell his own cargo to individuals if it comported with the interest of the govt, otherwise to the agents of the govt. & at the ports. I actually wrote essays upon this subject in my notes to this government for surely there never was such a state of things as existed in this country upon my arrival. Soon too I began to produce an effect, & in consequence the hold wh. this corps had upon our trade began to be loosened. In this state this man made another effort to retain his ground (or rather he made it when he first heard that I contemplated the measures above stated) by endeavoring to detach Mr. Sk: from the consulate offering him an establishment at Havre, by way of partnership in his house, with the advance of immense funds, & wh. Mr. Sk: considering as very favorable to him hesitated abt. the acceptance of, & consulted me thereon. I immediately saw into the object & asked him in case he did accept the offer, whom I shod. appoint as consul? To this part of the business he had paid no attention & of course he cod. give no reply. I then told him that if he accepted the offer & became a partner of that house I shod. of course not nominate him as consul, since instead of bringing abt. the reform I sought, I shod. on the contrary thereby confirm & by a new & official sanction the vicious state wh. I wished to cure. He said he of course shod. abandon all idea of that office for himself since he was to remove to Havre in case he accepted the partnership. That with respect to any other appointment he had nothing to say, since he was equally of my opinion, I ought to appoint no one to the office belonging to that house. I then explained to him my suspicion of the views of that man, solving the reason why he had contracted such a friendship for him, upon so short an acquaintance, & told him as a matter of curiosity, in their next conversation abt. their proposed partnership, to touch upon the subject of the consulate & ask who wod. take it in case he declined. Mr. Sk: did so & found it was hoped or expected that it wod. be given to Higginson of Boston likewise a partner of the house. Thus this affr. was completely explained, & wh. my correspondence to our govt. at the time in regard to the state of our trade &ca comprehending whatever was of a publick nature, likewise fully explained.
I have given you this detail to trace to you the probable source from whence these calumnies proceed or future calumnies may proceed: For it was not reasonable to presume I shod. escape them after the above circumstances, from that source. No one can detect & break up such a system without making enemies: but happily the ground on wh. I stand is of a nature to baffle their attacks: slander may do harm for a moment, considering how far I am off; & untill the refutation arrives, but it cannot do permanent injury.
Another source from whence something of the kind may have proceeded, or may proceed, I think proper to trace. Our govt. nominated a Mr. Pitcairn of New-Yk. an Englh. emigrant of a few years standing, and in consequence a Bh. subject also, to the office of V consul for this city. Such an appointment will I think surprise you when it is considered that these countries are at war, that the characters of official agents are objects of systematic enquiry here as they are in all European govts., and that it could not otherwise than produce an ill effect towards us in the councils of this govt. & wh. ought to have been avoided for more reasons that [sic] one at the present time. I remonstrated immediately agnst the appointment, stating fully the above objections to it, & observing to the govt. that I shod. not obtain his recognition untill those objections were weighed & I instructed in consequence therof, & since wh. I have heard nothing from the govt. on the subject. The young man who is a well behaved man enough, has rested on this ground for a twelve month, & in the interim neither T. P. nor his predecessor have had energy of character sufficient, either to revoke his comn., or order me to recognize him, tho’ I believe infinite discontent exists in the bosom of the latter on acct. of my omitting to it, & who I hear tells old McCormick of New Yk. Pitcairns uncle that orders are given me to that effect. It wod. not be surprising that T. P. & the friends of this person, shod. endeavor to ascribe my conduct upon this occasion to different motives than the true ones, but the above is the true motive, & se[e]ing as I do see a real mischief to our country in placing a Bh. subject in office (tho’ lately become an american citizen) in the immediate presence of this govt.; one too who visits Engld. every two or three months where he has mercantile connections, I shall certainly never swerve from the part I have taken in this respect untill I have a positive order so to do. We are a nation or Engh. colonies, & if the former we ought to be true to that character.
With respect to speculating thro any other channel I declare to you, unless the purchase of the house in wh. I live is such, & wh. I bought derectly myself & soon after my arrival & of the proprietor who now lives, that nothing is more false. I saw no greater impropriety in purchasing the house in wh. I resided, on that score, than in renting it: and in respect to this govt. it was calculated to produce a good effect in encreasing its confidence in me, & which was wanting to any American minister here at the time & is still wanting. Besides after my introduction to the Convention I was offered a house by this govt., & thought it not improbable an arrangment might take place between the two govts (as now exists between this & Holland), whereby each might obtain in the other a house for its minister. It was always my intention wh. however I mention confidentially before I heard of this slander, to offer this house to our govt. when I withdrew, and upon its own terms, either paying what I gave, or having it valued by suitable persons & paying that valuation the latter of wh. it is true I shod. expect & of this intention even from the moment of the purchase there are many Americans who heard me speak at the time. In this intended proposition I thought I shod. do a liberal thing, & I mention it to you now as a fact connected with my views in the purchase, but wh. were so only in the light suggested. Whether I shall make the proposal after what I hear will depend much on yr. advice, & for wh. purpose I mention the subject to you. I might speculate in national domains & I presume make immense sums but I have not nor will I. Nor have I bought nor shall I buy any thing here but books my furniture, & some trifling articles such as glass &ca for a building I intend some time or other to erect on my farm in Virga. I think our minister here ought to have a house provided by the govt. & in that case this is well suited, being in a pleasant retired part of the city, with a good garden &ca. But this will depend now on many other things of much greater importance.
Augt. 5. I find that this govt. has actually issued orders for the seizure of neutral vessels to take effect when the Englh. do it, & of course I presume immediately. They have also appointed Mangourit with the grade of chargé des affaires to the United States and which I conclude is designed to insult our government you know he was consul at Charleston under Genet and worse than Genet. Seven months have now passed since I from T. P. and the general tone of that and a preceding letter all that I have received from him that merit the name were rather in terms of defiance to this government than conciliation. If this administration continues or its spirit is transmitted into other hands I wish immediately to return. But yet I have been so ill treated by the [administration], its conduct varying so essentially from my instructions that I think I owe to myself a vindication of my own conduct by the publication of my whole correspondence would this be right and in that case were it not better that I forced them to recall me. Since the ratification of the treaty a year has elapsed & during wh. time no step whatever was taken by this government. This was time enough for conciliatory councils by treaty or otherwise were they intended.
This letter was closed, but I open it to acknowledge the rect. of yours of the 20. of May, and likewise to add that I am rather inclined to think it will be best to have published the whole of the correspondence sent you, with the bankers, as the affidavit of Mr. Skipwith with some others that I send you. You may likewise introduce it by publishing the 2d. paragraph (or the whole of this letter if you please) in this letter to you modified as you chuse, as to a friend, with such introductory comments as you please.
I find by a paper from Tazewell that insinuations are made that (& Perhaps I am meant) a party of Americans here are provoking the French to acts of hostility agnst us. Of all infamous calumnies this is the most infamous. This shews how necessary it is for me to put in the hands of the true organs of the publick sentiment, a copy of every thing I do, as a guarantee agnst the attacks of those who are not; with this view therefore I send you a copy of my correspondence with the minister of foreign affrs. upon this subject, & by wh. you will see how much I have hasarded myself upon this occasion to repress the Designs of this govt. agnst. us, & of course how little I deserve the imputation. Possessing these Documents you may be bold in contradicting the calumnies, in affirming that the admn. have contrary proofs & are therefore the authors of them if they do not contradict them, or recall me, wh. in truth I wish them to do: & wh. nothing will prevent their doing but the want of spirit to do it, & wh. proceeds from their knowledge of the ground upon wh. we respectively stand.
It is a sentiment very common & very natural among good men, to avoid dissipating scandal by newspaper discussion, lest possibly doubts may thereby be created where none existed before. But this modest timidity I am satisfied is often carried too far, & to the injury of the soundest reputations, for it often happens that the slanders wh. are thus circulated in whispers, poison where the antidote never extends, & wh. might be avoided by a publick discussion, provoked by the injured person himself or his friends. Armed therefore as you now are with the most solid proofs that can be furnished, of the purity of my conduct; proofs wh. are (if I may so express myself) positive to prove a negative, I submit it to your judgment whether the bold & decisive council had not better be pursued, & whether it will not even produce a good effect, by confounding the authors of these calumnies & exposing their turpitude, upon other & more important events depending in our country. If published it will be proper, to arrange more in order the correspondence sent you, than is here done: putting the letters to the Secry. of the treasury first, & those with the minister of foreign affrs. &ca in their place. It is also submitted to you whether it ought not to be published in a pamphlet as well as in the newspapers, or in either only, provided a publication is deemed proper, all the expences attending wh. I shall of course defray.
Even if a publication is deemed adviseable, will it not be proper, to call on the Secry. of the Treasury thro’ some suitable person to demand of him whether the calumnies agnst me are true or not; even get his certificate & publish that also: or to write him & publish his answer, observing that if his answer was published, my correspondence ought to be also, for upon the latter I rest my credit and not the former.
In reviewing the correspondence &ca it appeared that a further explanation with Mr. Van Staphorst here why the draft on the house at Hamburg was not sent forward was necessary he having absolutely conducted the whole business, & in consequence I wrote him a letter on that head & to wh. I recd. a reply both of wh. are enclosed, & wh. may either be annexed & follow the disposition of the other papers or not as you think fit.

In all things it will be well to act in harmony with Dr. Edwards who possesses perfect information, & is sound in his principles, at least such is my opinion of him.
You will observe that the amt of the money lost, is not more than an ordinary comn wod. have been in the hands of a banker or any other person than Mr. Skipwith; or very little more.
You will of course confer with my friends Mr. Jefferson & Mr. Jones if occasion offers.
6. I have slept a night upon the above & return back to that state of modest timidity wh. I blamed above. In short I rather think that these low & despicable calumnies are beneath my notice, since they are only the last despairing efforts of a profligate party, who in its extremities has no other means of saving itself than by slandering its foes who are the friends of private morality & publick honor. In short does any thing coming from T. P. or O. W. merit my notice or that of any other respectable citizen? And of course is it worth my while to make a great affair, of a very little one and at my own expence? If these rascals will come out with any charge let them, & then you have the means of my defense, shewing these in the interim to whom you please. And I declare to you I had rather in their low circle, be slanderd by them than praised. Indeed their praise I deem slander, at the tribunal of the moral world. However it is agn. submitted to you what had better be done.
